DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The specification is objected to for this reason.
35 USC § 112, 6th Paragraph
The claim limitations “means of the laser beam energy input”, "measurement device", “control device”, “data processing device” and “device for supplying the corresponding calculation results” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use the non-structural term "device" coupled with functional language "measurement", “control”, “data processing” and “for supplying the corresponding calculation results” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: It is unclear what structure corresponds to the claimed language as the corresponding structures do not appear to be further described in the application.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention since the structure of the terms interpreted under 35 U.S.C. 112 6th paragraph/35 U.S.C. 112(f) are not described in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
The claims have the following issues:
It is unclear what a light-metal is as the specification does not provide a definition, and rather provides only an example. Therefore the claims are indefinite.
Claim 1: Line 3 states “in particular for a motor vehicle”. As it is unclear whether this language is required to read on the claim, the claim is indefinite.
Claim 3: Lines 1-2 state “the respective edge”. As it is unclear whether the edge is the rear edge introduced in claim 1, the front edge introduced in claim 1, or either, the claim is indefinite.
Claim 5: Line 3 states “for example by means of a robot gripper”. As it is unclear whether this language is required to read on the claim, the claim is indefinite.
Claim 6: Lines 1-2 state “the automated manipulator”. As it is unclear whether this is the automated three-dimensional manipulator already introduced, the claim is indefinite.
Claim 7: Line 9 state “the three-dimensional manipulator”. As it is unclear whether this is the automated three-dimensional manipulator already introduced, the claim is indefinite.
Claim 8: Lines 1-2 state “the three-dimensional manipulator”. As it is unclear whether this is the automated three-dimensional manipulator already introduced, the claim is indefinite;
Line 2 states “which can be a robot for example”. As it is unclear whether this language is required to read on the claim, the claim is indefinite; and
Line 7 states “for example with reference to the robot TCP”. As it is unclear whether this language is required to read on the claim, the claim is indefinite.
Claim 9: Lines 1 states “wherein it”. As it is unclear to what “it” refers, the claim is indefinite.
Claim 10: Lines 3-4 state “for example by means of a robot gripper”. As it is unclear whether this language is required to read on the claim, the claim is indefinite; 
Lines 5-6, 17, and 25-26 each state “the three-dimensional manipulator”. As it is unclear whether this is the automated three-dimensional manipulator already introduced, the claim is indefinite;
Lines 11-12 state “for example with reference to the robot TCP”. As it is unclear whether this language is required to read on the claim, the claim is indefinite;
Line 16 states “a control device”. As it is unclear whether this is the same control device already introduced, the claim is indefinite; and
Lines 20-21 state “for example by means of the robot”. As it is unclear whether this language is required to read on the claim, the claim is indefinite.
Claim 11: Line 3 states “which can be a fiber laser or a CO2 laser, for example”. As it is unclear whether this language is required to read on the claim, the claim is indefinite; 
Lines 7-8, 17, and 23 each state “the three-dimensional manipulator”. As it is unclear whether this is the automated three-dimensional manipulator already introduced, the claim is indefinite; and
Lines 5-6 state “which can be a robot having a gripper, for example”. As it is unclear whether this language is required to read on the claim, the claim is indefinite.
For the purposes of examination, it is considered that all optional (ie. in particular, and for example) language is required to read on the claim(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761